 

MISONIX, INC.

1938 New Highway

Farmingdale, NY 11735

 

  As of July 1, 2012

 

Mr. Michael A. McManus, Jr.

100 White Plains Road

Bronxville, NY 10708

 

Dear Mr. McManus:

 

Reference is hereby made to the (i) (a) Stock Option Contract, dated as of
November 4, 2008, by and between MISONIX, INC. (the “Company”) and Michael A.
McManus, Jr.; (b) Stock Option Contract, dated as of November 9, 2009, by and
between the Company and Michael A. McManus, Jr.; (c) Stock Option Contract,
dated as of September 7, 2010, by and between the Company and Michael A.
McManus, Jr.; and (d) Stock Option Contract, dated as of September 13, 2011, by
and between the Company and Michael A. McManus, Jr. (the foregoing Stock Option
Contracts being referred to hereinafter collectively as the “Option Agreements”)
and (ii) Employment Agreement, dated September 11, 2012 and to be effective as
of July 1, 2012, by and between the Company and Michael A. McManus, Jr. (the
“Employment Agreement”).

 

Section 9.4 of each of the (i) 2005 Employee Equity Incentive Plan (the “2005
Plan”) and (ii) 2009 Employee Equity Incentive Plan (the “2009 Plan” and
collectively with the 2005 Plan, the “Incentive Plans”) provides, in part, as
follows:

 

“9.4 Termination by Company for Cause; Voluntary Termination by a Participant.
Except as otherwise provided by the Committee, if a Participant’s employment or
service relationship with the Company or any of its Affiliates shall be
terminated by the Company or such Affiliate for Cause or voluntarily by the
Participant, then (i) any Options held by such Participant, whether or not then
Vested, shall immediately terminate and (ii) all rights to Shares or Restricted
Stock Units as to which there remain unlapsed restrictions as of the date of
such Termination of Service shall be forfeited by such participant to the
Company without payment or any consideration by the Company, and neither the
Participant nor any successors, heirs, assigns or personal representatives of
such Participant shall thereafter have any further rights or interest in such
Shares.”

 

 

 

 

Mr. Michael A. McManus, Jr.

As of July1, 2012

Page 2

 

The Compensation Committee of the Board of Directors of the Company has
consented to the following:

 

1.         In the event of a Change-in-Control (as defined in the Incentive
Plans) and you terminate your employment with the Company pursuant to Section
5(f) of the Employment Agreement and are eligible for the severance benefits
provided for in Exhibit A to the Employment Agreement as a result of the
termination, the termination shall not terminate your right to exercise vested
stock options under the Option Agreements at the time of such termination.
Accordingly, upon your terminating employment with the Company you will have two
(2) years after the date of such termination to exercise vested stock options
under the Option Agreements. Notwithstanding anything to the contrary contained
in the foregoing, no exercise may occur later than the expiration date of the
options as set forth in the applicable Option Agreement.

 

Kindly evidence your agreement with the foregoing by signing where indicated
below and returning the signed copy of this letter to the undersigned.

 

  Sincerely yours,       MISONIX, INC.         By: /s/ Richard Zaremba     Name:
Richard Zaremba     Title: Senior Vice President and     Chief Executive Officer

 

ACCEPTED AND AGREED TO AS OF

THE DATE FIRST SET FORTH ABOVE:

 

/s/ Michael A. McManus, Jr.   Michael A. McManus, Jr.  

 

 

 

